NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ARACELY HERNANDEZ,                               No. 19-35505

                Plaintiff-Appellant,             D.C. No. 3:17-cv-01654-MK

 v.
                                                 MEMORANDUM*
S. BERNSTEIN, 48452; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Oregon state prisoner Aracely Hernandez appeals pro se from the district

court’s summary judgment in her 42 U.S.C. § 1983 action alleging various

constitutional violations arising out of an incident during her pretrial detention in

which she alleges she was forced to exit the jail’s shower partially clothed and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exposed to other guards and inmates. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. S.R. Nehad v. Browder, 929 F.3d 1125, 1132 (9th

Cir. 2019). We affirm.

       The district court properly granted summary judgment because Hernandez

failed to raise a genuine dispute of material fact as to whether defendants

committed any constitutional violation. See Bell v. Wolfish, 441 U.S. 520, 538-39

(1979) (“Absent a showing of an expressed intent to punish on the part of detention

facility officials . . . if a particular condition or restriction of pretrial detention is

reasonably related to a legitimate governmental objective, it does not, without

more, amount to punishment.” (citations and internal quotation marks omitted));

Vazquez v. County of Kern, 949 F.3d 1153, 1162 (9th Cir. 2020) (requirements of

Fourteenth Amendment right to bodily integrity claim); Byrd v. Maricopa Cty. Bd.

of Supervisors, 845 F.3d 919, 923 (9th Cir. 2017) (requirements of pretrial

detainee’s Fourteenth Amendment right to bodily privacy claim); Byrd v.

Maricopa Cty. Sheriff’s Dep’t, 629 F.3d 1135, 1141 (9th Cir. 2011) (en banc)

(requirements of Fourth Amendment privacy claim).

        The district court did not abuse its discretion by denying Hernandez’s

request to continue summary judgment in order to conduct additional discovery

because Hernandez failed to demonstrate how additional discovery would have

precluded summary judgment. See Family Home & Fin. Ctr., Inc. v. Fed. Home


                                              2                                       19-35505
Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008) (setting forth standard of

review and explaining that the burden is on the party seeking a continuance to

conduct additional discovery to proffer sufficient facts to show that the evidence

sought would preclude summary judgment).

      The district court did not abuse its discretion in denying Hernandez’s motion

for appointment of counsel because Hernandez failed to demonstrate “exceptional

circumstances” warranting the appointment of counsel. See Palmer v. Valdez, 560

F.3d 965, 970 (9th Cir. 2009) (setting forth standard of review and “exceptional

circumstances” standard for appointment of counsel).

      The district court did not abuse its discretion by granting defendants’ motion

for a retroactive extension to submit a declaration in support of their summary

judgment motion. See Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258,

1261 (9th Cir. 2010) (setting forth standard of review and test to determine

whether a party’s failure to meet a deadline constitutes excusable neglect).

      We reject as unsupported by the record Hernandez’s contentions that

defendants engaged in misconduct regarding discovery and that the district court

failed to issue a new scheduling order for defendants’ motion for summary

judgment.

      AFFIRMED.




                                          3                                    19-35505